-6 department of the treasury internal_revenue_service washington d c peta tax_exempt_and_government_entities_division date ap r ui yiy4 00-o0 contact person identitication number _ telephone number reabhs employer_identification_number otv scepter seger dear sir or madam this is in response to a letter dated date which requested rulings on a contingent set-aside under sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations b was created on date and received a letter from the internal_revenue_service dated date granting exempt status under sec_501 of the internal_revenue_code and classification as a private_foundation under sec_509 b received all of its funding in date by a bequest from c after her death c lefta gross_estate consisting principally of parcels of rental real_estate held in a funded revocable_trust named d based on the estate_tax_return filed for c's estate these properties had a net fair_market_value of x on the date of c's death under the terms of d as amended prior to c's death the trustees of d were directed upon c's death to distribute all property then held in d to b pursuant to this direction all the properties were transferred to b on date several of c's relatives filed an equity complaint with e the claimants challenged i the validity of wills executed by c in and and or ii the validity of amendments c made to d in the months preceding her death and or iii the legality of the funding of d moreover the claimants have requested that their legal fees be paid_by c's estate a temporary restraining order was issued by e precluding b from taking any_action with respect to the property held by b and at a september hearing a preliminary injunction was issued to the same effect the preliminary injunction asserting that the property needed to be maintained and managed that rents had to be collected and bills paid and that the preliminary injunction paralyzed all of those actions after a hearing on the motion the court denied the motion but the court appointed f as a receiver of b pending resolution of the aforementioned claims in late september b filed a motion seeking a relaxation of under the terms of the court appointment the receiver is granted only limited powers relating to b's operation pending outcome of the litigation such as the power to maintain rental real_estate held by b and to file relevant tax returns such powers do not include the power to make distributions in furtherance of b's charitable purpose the limitation on the receiver's powers applies to all of b's assets including principal and income b appealed the preliminary injunction that appeal was denied on date a petition for administration was filed by c's two sisters seeking among other things to have the will disallowed due to unsound mind and undue influence in addition on date a petition to probate a copy of the will was filed by the named co-executors of the will and on date a petition to probate the will was filed by the named successor executor of the will depending on the success of these claims b may lose its right to retain some or all of its assets based on a draft of the form_990-pf for b for and assuming that b is entitled to retain all property that it has received to date pending the ongoing litigation b's distributable_amount for income earned in as defined in sec_4942 of the code that was to be distributed by date is y sec_4942 of the code provides that there is hereby imposed on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_53_4942_a_-3 of the regulations provides that in the event a private_foundation is involved in litigation and may not distribute assets or income because of a court order the private_foundation may except as provided in sec_53_4942_a_-2 or ii seek and obtain a set-aside for the purpose described in sec_53_4942_a_-3 the amount to be set-aside shall be equal to that portion of the private foundation's distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed in the event that the litigation encompasses more than one taxable_year the private_foundation may seek additional contingent set-asides such amounts must actually be distributed by the last day of the taxable_year following the taxable_year in which the litigation is terminated amounts not distributed by the close of the appropriate taxable_year shall be treated as described in sec_53_4942_a_-2 for the succeeding taxable_year b has provided representations and documentation that a contingent set-aside is appropriate due to a-court order which prohibits it from making expenditures until pending litigation is resolved based on the foregoing we rule that b can make a contingent set-aside for the tax_year ending date the amount to be set-aside is equal to the entire portion of b' sec_2002 distributable_amount because no portion of b's assets aside from operating_expenses may be distributed while litigation is pending based on b's preliminary calculations the set- aside amounts should be approximately y when a final_determination is made as to the assets if any to which b is entitled b will by the end of the taxable_year in which such final_determination is made make a qualifying_distribution of the distributable_amount attributable to b's assets t we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based we are informing the ohio te_ge office of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely beratnt vv secr gerald v sack manager exempt_organizations technical group
